 


109 HR 1941 IH: To reduce temporarily the duty on triethylene glycol bis[3-(3-tert-butyl-4-hydroxy-5-methylphenyl)propionate].
U.S. House of Representatives
2005-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1941 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2005 
Mr. Sessions introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To reduce temporarily the duty on triethylene glycol bis[3-(3-tert-butyl-4-hydroxy-5-methylphenyl)propionate]. 
 
 
1.Triethylene glycol bis[3-(3-tert-butyl-4-hydroxy-5-methylphenyl)propionate] 
(a)In generalHeading 9902.01.88 of the Harmonized Tariff Schedule of the United States is amended— 
(1)by striking Free and inserting 4.1%; and 
(2)in the effective period column, by striking 12/31/2006 and inserting 12/31/2008.  
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act. 
 
